        CASE 0:20-mj-00480-DTS Document 7 Filed 07/01/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                             Criminal No. 20-mj-480 (DTS)

UNITED STATES OF AMERICA,

                      Plaintiff,                    MOTION TO UNSEAL

       v.

MOHAMED ABDI,

                      Defendant.


      The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and Melinda A.

Williams and Emily Polachek, Assistant United States Attorneys, hereby moves the

Court to unseal the above-referenced case, including the complaint.


Dated: July 1, 2020                          Respectfully Submitted,

                                             ERICA H. MacDONALD
                                             United States Attorney

                                             s/ Melinda A. Williams
                                             BY: MELINDA A. WILLIAMS
                                             EMILY POLACHEK
                                             Assistant United States Attorneys
                                             Attorney ID No. 491005DC
